—In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Phelan, J.), dated January 29, 1999, which denied their motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion when it denied the plaintiffs’ motion to restore the action to the trial calendar (see, Advanced Ortho-Technology v Orthospec, Inc., *384203 AD2d 218; Knight v City of New York, 193 AD2d 720; Civello v Grossman, 192 AD2d 636; Hewitt v Booth Mem. Med. Ctr., 178 AD2d 401). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.